[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE. ATTORNEY FEES
On April 27, 2002, this court decided the custody issues in this case, and reserved decision on the remaining motions. Those relate principally to the allocation of attorney's fees. The plaintiff claims that the defendant should pay his attorney's fees and the fees of the guardian ad litem and the attorney for the minor children. There are two other motions pending, one for an order of security and another to cite in the defendant's husband as a party. The court will reserve decision on those motions until the time for compliance with its orders concerning CT Page 9959 attorney's fees has passed.
Evidence concerning attorneys fees was presented during the trial in chief.
The defendant shall pay Attorney Eisenhandler, the guardian ad litem, $ 9,574.50 within twenty days.
The defendant shall pay Attorney Wallace, the attorney for the minor children, $9574.50, within twenty days.
The defendant shall pay Attorney Lori Welch-Rubin, the plaintiffs attorney, $3,475.00 on account of discovery and $19,350.00 on account of the motions for modification, both within twenty days.
So ordered.
  BY THE COURT, GRUENDEL, J.